Citation Nr: 0207460	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to the assignment of a rating in excess of 30 
percent for service-connected PTSD for the period from April 
14, 1997, to August 10, 1997.

3.  Entitlement to the assignment of a rating in excess of 50 
percent for service-connected PTSD as of August 11, 1997.

4.  Entitlement to an increased rating for service-connected 
residuals of a fracture of a nasal bone, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

These issues were previously before the Board in March 2001, 
at which time they were remanded for further development of 
the evidence.

In February 2002, the RO increased the rating for the 
veteran's service-connected PTSD from 30 to 50 percent, 
effective from August 11, 1997, and the rating for his 
service-connected residuals of a fracture of a nasal bone 
from 0 to 10 percent, effective from April 14, 1997.  
However, this action did not constitute a full grant of the 
benefits sought on appeal.  Accordingly, these issues remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the initial 30 percent rating for the 
veteran's service-connected PTSD was effective from April 14, 
1997.  As reported above, the RO increased this rating from 
30 to 50 percent, effective August 11, 1997.  Since the 
veteran is appealing the original assignment of the PTSD 
rating following an award of service connection, the severity 
of this disability is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
As such, the issues pertaining to the veteran's PTSD are as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  The veteran does not currently suffer from sinusitis.

2.  The veteran's service-connected PTSD was not manifested 
by an occupational impairment due to such symptoms as speech 
difficulties, panic attacks, difficulty in understanding 
complex commands, memory problems, impaired judgment, or 
impaired abstract thinking from April 14, 1997, to August 10, 
1997.

3.  The veteran's service-connected PTSD has not been 
manifested by an occupational impairment due to such symptoms 
as suicidal ideation, obsessional rituals, panic, near-
continuous depression, impaired impulse control, neglect of 
personal appearance and hygiene, and difficulty in adapting 
to stressful circumstances since August 11, 1997.

4.  The veteran's service-connected residuals of a fracture 
of a nasal bone are manifested by a significant obstruction 
of the right nasal passage.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service, nor is sinusitis proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for entitlement to assignment of a rating in 
excess of 30 percent for the veteran's PTSD have not been met 
from April 14, 1997, to August 10, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for entitlement to assignment of a rating in 
excess of 50 percent for the veteran's PTSD have not been met 
from August 11, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2001).

4.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture of a nasal bone have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6502 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for sinusitis and increased ratings for service-connected 
stress PTSD and residuals of a fracture of a nasal bone.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical and psychiatric examinations, and the Board finds 
these examinations to be adequate.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, 
the Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the issues on 
appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection for Sinusitis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that he has sinusitis which is caused or 
aggravated by his service-connected residuals of a fracture 
of a nasal bone and that service connection should therefore 
be awarded pursuant to 38 C.F.R. § 3.310(a).  Yet, after 
reviewing the evidence of record, the Board is compelled to 
conclude that service connection for sinusitis is not 
warranted as the clear preponderance of the competent 
evidence is against a finding that the veteran currently 
suffers from sinusitis.

The veteran's service medical records are devoid of any 
report or clinical finding that he had sinusitis.  
Significantly, his October 1969 service separation shows that 
a clinical evaluation of his sinuses revealed normal 
findings.  In the accompanying Report of Medical History, he 
reported that he had not had sinusitis.  As such, these 
records do not establish that the veteran had sinusitis 
during his military service.

The Board finds that what is of greatest significance in 
adjudicating this issue is the fact that the veteran's post-
service medical records are negative for any report or 
clinical finding that he has sinusitis.  Instead, a November 
2001 VA examination report includes a notation that the 
veteran did not even complain about having sinusitis.  As the 
evidence of record fails to show that the veteran currently 
has sinusitis, his claim of service connection for sinusitis 
must be denied.  In order to grant service under any theory, 
there must be competent evidence of current disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board has considered the veteran's contentions regarding 
the etiology of his claimed sinusitis.  However, as a layman, 
he is not qualified or competent to render an opinion as to a 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

On the other hand, as reported earlier, since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection for his PTSD, the 
severity of this disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 
Vet.App. 119 (1999).


PTSD

The veteran's PTSD is rated pursuant to Diagnostic Code 9411 
which provides for a 30 percent rating for an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for an occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for an occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for a total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board finds that a rating in excess of 30 percent is not 
warranted for the veteran's PTSD for the period from April 
14, 1997, to August 10, 1997.  VA outpatient treatment 
records show that he was treated for anxiety, paranoia, and a 
flattened affect on occasion from April to May 1997.  A June 
1997 VA psychiatric examination report then shows that the 
veteran was divorced, that he had difficulty socializing, and 
that he had been unemployed since 1988.  However, this report 
also shows that his unemployed status was the result of a 
motorcycle accident rather than his PTSD.  It further shows 
that he was negative for abnormal thought processes and manic 
behavior, and that his memory, orientation, insight and 
judgment were all normal.  Thus, while the evidence shows 
that that the veteran's PTSD was manifested by a social 
impairment, it does not show that his PTSD was manifested by 
an occupational impairment.

Turning to the veteran's PTSD symptoms, the VA outpatient 
treatment records and June 1997 VA psychiatric examination 
report all show that he had mood disturbances, a flattened 
affect, and difficulties establishing and maintaining 
effective social relationships.  However, they fail to show 
that his PTSD was productive of speech difficulties, panic 
attacks, difficulty in understanding complex commands, memory 
problems, impaired judgment, or impaired abstract thinking.  
Rather, as reported earlier, the June 1997 VA psychiatric 
examination report shows that his memory, judgment, and 
thought process were all normal.  Thus, the veteran's PTSD 
were not so severe as to warrant a rating in excess of 30 
percent from April 14, 1997, to August 10, 1997.

The Board also finds that a rating in excess of 50 percent is 
not warranted for the veteran's PTSD since August 11, 1997.  
VA hospital records do show that the veteran was hospitalized 
for psychiatric treatment from August to September 1997.  
Yet, these records also show that he was negative for 
suicidal ideation, and that most of his symptoms were related 
to paranoia and depression rather than PTSD.  In fact, he was 
not even diagnosed as having PTSD at discharge.

VA outpatient treatment records show that the veteran was 
treated for PTSD on occasion from August 1999 to June 2001.  
They shows that he was confused and disoriented in August 
1999, and that he spoke rapidly in October 1999.  However, 
these records also show that he was consistently well groomed 
and that he was without any suicidal ideation.

A December 2001 VA psychiatric examination report shows that 
the veteran had speech and memory difficulties, that he was 
emotionally disturbed, and that he experienced significant 
anxiety, depression, and cognitive confusion.

A November 2001 VA psychiatric examination report shows that 
the veteran's speech was rapid and that his mood was tense 
and dysphoric.  However, this report also shows that he was 
appropriately groomed, that he was negative for delusions or 
hallucinations, and that his insight, judgment, memory, and 
orientation were all normal.  It was noted that the veteran 
was not a danger to himself or others.  The examiner opined 
that the veteran's PTSD did not by itself render him 
unemployable.  The veteran was diagnosed as having PTSD.

Based on the foregoing, the Board concludes that the evidence 
dated since August 11, 1997, shows that the veteran's PTSD 
has been manifested by a social impairment.  However, this 
evidence does not show that his PTSD has been manifested by 
an occupational impairment.  Rather, the November 2001 VA 
psychiatric examination report shows that the examiner 
specifically found that the veteran's PTSD did not by itself 
render the veteran unemployable.

The evidence dated since August 11, 1997, also shows that the 
veteran's PTSD has been manifested by some deficiencies in 
thinking and mood, as well as problems with speech and 
orientation.  However, this evidence is negative for any 
clinical finding that his PTSD has been manifested by 
obsessional rituals, panic, or impaired impulse control.  
While this evidence does show that he has been depressed, it 
does not show that his depression has been near continuous.

The Board also emphasizes that the evidence dated since 
August 11, 1997, specifically shows that the veteran's PTSD 
has not been manifested by suicidal ideation, neglect of 
personal appearance and hygiene, and difficulty in adapting 
to stressful circumstances including work or a work like 
setting.  Therefore, the Board concludes that the evidence 
dated since August 11, 1997, does not show that the veteran's 
PTSD warrants a 70 percent rating under Diagnostic Code 9411.

Residuals of a Fracture of a Nasal Bone

The veteran's residuals of a fracture of a nasal bone are 
rated pursuant to Diagnostic Code 6502 which provides that a 
10 percent rating may be assigned for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97; Diagnostic Code 6502 (2001).

The 10 percent rating assigned to the veteran's residuals of 
a fracture of a nasal bone is the maximum level of 
compensation permitted under Diagnostic Code 6502.  The Board 
notes that a November 2001 VA examination report shows that 
the veteran has a depression of the lateral wall of the right 
nasal bone.  It was noted that direct visualization was 
adequate to see the impingement.  This report also shows that 
the veteran has a nasal septal deformity into the right side 
and that his left nostril is normal.  Based on the foregoing, 
the Board finds that the veteran's residuals of a fracture of 
a nasal bone are manifested by a significant obstruction of 
the right nasal passage.  Therefore, these symptoms are 
commensurate with the 10 percent rating assigned under 
Diagnostic Code 6502.

The Board has considered the application of alternative 
Diagnostic Codes, however, his residuals of a fracture of a 
nasal bone does not include a loss of the nose or scars, 
sinusitis, laryngitis, aphonia, rhinitis, or other disorders 
of the larynx or pharynx.  See Diagnostic Codes 6504-6524 
(2001).  Accordingly, the Board can identify no basis under 
which to grant an increased rating.  Consequently, the 
veteran's claim for a rating in excess of 10 percent for 
residuals of a fracture of a nasal bone must be denied.

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to these claims.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, although the veteran has been granted
a total rating based on unemployability due to service-
connected disabilities, the Board finds that there has been 
no showing by the veteran that his service-connected PTSD or 
residuals of a fracture of a nasal bone have resulted in a 
marked interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable 
decision as to the claims for increased ratings for PTSD or 
residuals of a fracture of a nasal bone.


(CONTINUED ON NEXT PAGE)





ORDER

The appeal is denied as to all issues.




		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

